DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1, 6, 7, and 12 have been amended, claim 2 has been canceled, claims 15-21 have been added, and claims 1 and 3-21 remain pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 10-12, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 14-17 of U.S. Patent No. 11,096,447. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the patent, as seen in the table below.

Claims 1, 3-8, and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 10-13 of U.S. Patent No. 10,165,826 in view of Holt et al. (US 2013/0247422), herein Holt. The claimed structure of the present invention may be wholly derived from the claimed subject matter of the patent, as seen in the table below, except for the specific structure of the rim (does not extend transversely, flange, attachment of upper, etc.). 
Holt teaches an article of footwear comprising: a midsole assembly including a fluid-filled bladder element (fluid-filled chamber 200); and a rim (reinforcement member 270) extending along a peripheral region of the fluid-filled bladder element without extending transversely across the fluid-filled bladder element from a medial side of the fluid-filled bladder element to a lateral side of the fluid-filled bladder element (paragraphs 0036, 0066-0068; Fig. 3, 4, 8-9B). The rim is secured to an upper extent of the fluid-filled bladder element (Fig. 3, 4). The rim has a flange extending upward above the fluid-filled bladder element (Fig. 9A, 9B). The flange extends around the peripheral region of the fluid-filled bladder element (Fig. 9A, 9B). An exterior surface of the rim is exposed (paragraphs 0038, 0068). The flange has a generally exterior-facing surface and a generally interior-facing surface; and wherein further comprising: a footwear upper secured to an interior-facing surface of the flange so that an exterior-facing surface of the flange is exposed on the article of footwear (paragraphs 0038, 0067-0068; Fig. 9A, 9B). A footwear upper is secured to an interior surface of inward of the flange (paragraphs 0067-0068; Fig. 9A, 9B). The rim separates the footwear upper and the fluid-filled bladder element (paragraphs 0067-0068; Fig. 9A, 9B). The rim is secured to an inward-facing surface of the fluid-filled bladder element (Fig. 9A, 9B). The rim extends around a rear of a heel region of the fluid-filled bladder element from the medial side to the lateral side (Fig. 3, 4). The lateral arm portion and the medial arm portion each have a terminal end positioned in the forefoot region (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a rim having the structure as taught by Holt, in order to provide a rim which effectively attaches an upper to a fluid-filled bladder element of a sole structure.

17/022591 Claims
14/832356 Claims
16/196674 Claims
1
1, 5, 10, 12
1, 14
3
taught by Holt
7, 8, 15
4
taught by Holt
1, 14
5
taught by Holt
7, 8, 15
6
taught by Holt
7, 8, 15
7
taught by Holt
7, 8, 15
8
taught by Holt
8, 15
10
taught by Holt
7, 8, 15
11
taught by Holt
1, 14
12
1, 10
1, 14
13
taught by Holt

14
5, 12
1, 14


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-8, and 10-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyden et al. (US 5,595,004), herein Lyden, in view of Holt et al. (US 2013/0247422), herein Holt.
Regarding claim 1, Lyden discloses an article of footwear comprising: a midsole assembly including a fluid-filled bladder element (bladder 100); and a rim (footframe 9) extending along a peripheral region of the fluid-filled bladder element; wherein the fluid-filled bladder element has a convex upper surface at an upper extent of the fluid-filled bladder element; and wherein the rim has a concave lower surface that is secured to the convex upper surface of the fluid-filled bladder element. (column 4, lines 18-51; column 6, lines 11-47; Fig. 2a-2f).
Lyden does not disclose that the rim does not extend transversely across the fluid-filled bladder element from a medial side of the fluid-filled bladder element to a lateral side of the fluid-filled bladder element. However, Lyden does teach that the article of footwear may be formed without a horizontal surface portion 9a extending transversely across bladder element (for example in the embodiment of Fig. 1e or 3b wherein the footwear lacks an element extending transversely across the bladder element). Holt teaches an article of footwear comprising: a midsole assembly including a fluid-filled bladder element (fluid-filled chamber 200); and a rim (reinforcement member 270) extending along a peripheral region of the fluid-filled bladder element without extending transversely across the fluid-filled bladder element from a medial side of the fluid-filled bladder element to a lateral side of the fluid-filled bladder element. The rim provides reinforcement to the sole structure (paragraphs 0036, 0066-0068; Fig. 3, 4, 8-9B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the rim of Lyden (footframe 9) without horizontal surface portion 9a, such that the rim does not extend transversely across the bladder element, as taught by Holt, in order to provide stability at the peripheral region of the sole while providing a softer feel under the surface of the foot.
Regarding claim 3, Lyden discloses that the rim has a flange extending upward above the fluid-filled bladder element (Fig. 2e).
Regarding claim 4, Lyden discloses that the flange extends around the peripheral region of the fluid-filled bladder element (Fig. 2a-2f).
Regarding claim 5, Lyden discloses that an exterior surface of the rim is exposed (Fig. 2a-2f).
Regarding claim 6, Lyden discloses that the flange has a generally exterior-facing surface and a generally interior-facing surface; and the article of footwear further comprising: a footwear upper (upper 3) secured to the generally interior-facing surface of the flange so that the generally exterior-facing surface of the flange is exposed on the article of footwear (Fig. 2a-2f).
Regarding claim 7, Lyden discloses a footwear upper (upper 3) secured to an interior surface of the flange (Fig. 2e).
Regarding claim 8, Lyden discloses that the rim separates the footwear upper and the fluid-filled bladder element (Fig. 2e).
Regarding claim 10, Lyden discloses that the rim is secured to an inward-facing surface of the fluid-filled bladder element (Fig. 2e).
Regarding claim 11, Lyden discloses that the rim extends around a rear of a heel region of the fluid-filled bladder element from the medial side to the lateral side (Fig. 2c).
Regarding claim 12, Lyden discloses that the fluid-filled bladder element has a substantially arc-shaped heel portion, a lateral arm portion, and a medial arm portion spaced from the lateral arm portion; wherein the fluid-filled bladder element defines a sealed interior cavity extending in the lateral arm portion, the substantially arc-shaped heel portion, and the medial arm portion, and defines a gap between the lateral arm portion and the medial arm portion; wherein neither the fluid-filled bladder element nor the sealed interior cavity extend between the lateral arm portion and the medial arm portion except at the substantially arc-shaped heel portion, each of the lateral arm portion and the medial arm portion extending from the substantially arc-shaped heel portion, and the fluid-filled bladder element configured to be positioned with the substantially arc-shaped heel portion in a heel region of the article of footwear and each of the lateral arm portion and the medial arm portion extending along the peripheral region from the heel region to a forefoot region of the article of footwear (Fig. 2e, 2f).
Regarding claim 13, Lyden discloses that the lateral arm portion and the medial arm portion each have a terminal end positioned in the forefoot region (column 5, lines 34-37; Fig. 4m).
Claim 14 is a product-by-process claim. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)
Regarding claim 15, Lyden discloses that the fluid-filled bladder element has a base portion, a peak, and an outward-facing surface extending from the base portion to the peak; and wherein the inward-facing surface extends from the base portion to the peak and meets the outward-facing surface at the peak (Fig. 2e).
Regarding claims 16 and 18, Lyden discloses that the concave lower surface of the rim extends only partway down the outward-facing surface from the peak toward the base portion (Fig. 2e).
Regarding claims 17 and 18, Lyden discloses that the concave lower surface of the rim extends only partway down the inward-facing surface from the peak toward the base portion (Fig. 2e).
Regarding claim 19, Lyden discloses that the concave lower surface of the rim extends further down the inward-facing surface than the outward-facing surface (Fig. 2e).
Regarding claim 20, Lyden discloses that the rim has a flange extending upward above the fluid-filled bladder element, the flange has a generally exterior-facing surface and a generally interior-facing surface, and the article of footwear further comprising: a footwear upper (upper 3) secured to the generally interior-facing surface of the flange so that the generally exterior-facing surface of the flange is exposed on the article of footwear; and a midsole layer (outsole 7); wherein the base portion is secured to the midsole layer; and wherein the midsole layer, and the fluid-filled bladder element define an internal chamber (central region 13) between the footwear upper and the midsole layer inward of the fluid-filled bladder element (Fig. 2e).
Regarding claim 21, Lyden discloses that the midsole layer includes a protrusion protruding upward into the internal chamber (Fig. 2e).

    PNG
    media_image1.png
    362
    627
    media_image1.png
    Greyscale

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyden and Holt, as applied to claim 1 further in view of McClelland (US 5,775,005).
The combination of Lyden and Holt does not disclose that the rim is transparent. McClelland teaches that a portion of a sole assembly may be transparent in order to allow the cushioning system of the sole structure to be visible, allowing the wearer to better appreciate the footwear construction and function (column 1, lines 51-59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the rim transparent, as taught by McClelland, in order to allow significant portions of the sole assembly to be visible to the wearer, allowing the wearer to better appreciate the footwear construction and function.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732